Opinión concurrente emitida por el
Juez Asociado Señor Rebollo López.
Concurrimos, únicamente, con el resultado a que se llega en la Opinión emitida en el presente caso por una *712mayoría de los integrantes del Tribunal; ello por dos (2) fundamentos.
En primer lugar, somos del criterio que el Tribunal co-mete un serio y grave error al continuar perpetuando la errónea norma que estableció en Martínez v. Chase Manhattan Bank, 108 D.P.R. 515 (1979); norma jurisprudencial que ha causado terrible confusión en nuestra jurisdicción y cuya perdurabilidad resulta verdaderamente sorprendente.
Ello nos lleva a nuestro segundo fundamento para me-ramente concurrir con la Opinión mayoritaria emitida. En la misma lo que se hace es reiterar la norma establecida en Martínez v. Chase Manhattan Bank, ante, y “explicar” por qué dicha norma no es aplicable a los hechos del presente caso. Dicho de otra forma, el recurso debió ser resuelto mediante la emisión de una simple “Sentencia” y no me-diante el mecanismo procesal decisorio de la “Opinión”. Para llegar a dicha conclusión, basta con que uno se haga la siguiente pregunta: aparte de resolver que el municipio demandado no es responsable por los daños sufridos por la parte demandante, ¿qué abona, o añade, a nuestro acervo jurisprudencial la ponencia emitida?